Citation Nr: 1450274	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Basic legal eligibility to VA pension benefits.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel











INTRODUCTION

The appellant rendered active duty for training (ACDUTRA) in the Puerto Rico Army National Guard from June to October 1973.  There were also additional periods of ACDUTRA and inactive duty for training (INACDUTRA) with that reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDING OF FACT

The appellant did not render active military, naval, or air service in the Armed Forces of the United States; basic legal eligibility to VA pension benefits is not established.  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 1505(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.3, 3.6 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

For reasons discussed in greater detail below, the appellant in this case is not an eligible claimant with respect to entitlement to VA pension benefits.  

Thus, because the application of the law to the undisputed facts is dispositive of the claim (because the appellant does not have legal standing to pursue the claim (i.e. no legal basis for the claim)), no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria and Analysis

The appellant had ACDUTRA with the Puerto Rico Army National Guard from June to October 1973.  He contends, in essence, that this type of duty is enough to qualify him for VA pension benefits.  

The appellant has submitted a DD Form 214 in support of his claim.  This document confirms that ACDUTRA was performed for a four-month period in 1973.  There is no additional "active" service noted in this document, while the appellant is confirmed to have had additional "other service" (i.e. ACDUTRA and/or INACDUTRA) with the National Guard component for a six-month period.  It was noted that the appellant was returned to "state control" to complete his service obligation of "five years and two months."  That is, the appellant completed additional ACDUTRA and INACDUTRA; however, there is no record that he was ever activated to active service, nor is there evidence of completion of active duty service in the Regular Army.  

The appellant has contended that he has a "disabled son and a low income," and that as such, he should be entitled to a VA pension.  He has not, at present, asserted that he experiences a disability as due to an ACDUTRA or INACDUTRA period, and thus has not posited a claim for service-connected compensation benefits.  Rather, he has asserted that he is entitled solely to pension benefits based on service rendered.  It is his contention that his time between June and October 1973 constituted "active duty" during the Vietnam War.  

"Active military, naval, or air service" includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

Eligibility for nonservice-connected disability pension is first dependent upon a Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the service requirements if the Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j). 

The term "period of war" includes the Vietnam era, dating from February 28, 1961, to May 7, 1975, for Veterans serving in Vietnam; and from August 5, 1964, to May 7, 1975, for all other cases.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  

The appellant's time in the Puerto Rico Army National Guard was, in fact, during a period of war; however, as he only rendered ACDUTRA and INACDUTRA (and did not incur any injury or disease as a result of such training), he did not render "active military, naval, and air service" in the Armed Forces of the United States.  Indeed, the record does not reflect award of service-connected compensation benefits based on the ACDUTRA and/or INADUTRA performed, and the appellant's contention of having served in the active duty component is not confirmed by service department personnel records.   As this is the case, the most basic criteria for eligibility to VA pension benefits have not been met, and the claim must be denied.  

The Board is sympathetic to the appellant with respect to his financial and familial hardships; however, it cannot go above and beyond what is allowed by law in the granting of VA benefits.  The appellant did render ACDUTRA and INACDUTRA, and has contended that he is disabled.  Should the appellant be able to attribute any of that disablement to an injury or disease incurred in ACDUTRA (or to an injury incurred in INACDUTRA), he is encouraged to file a separate claim for compensation benefits which would, if his allegations are substantiated, provide for the establishment of "Veteran" status.  Without such service-connected disablement, however, the appellant cannot be deemed a Veteran for VA purposes.  As the appellant is not represented, it is encouraged that he seek the assistance of a Veterans Service Organization (VSO) (or other accredited representative) so as to further explain the open-ended and paternalistic claims process to him and assist him in the preparation of any new claims (should he desire to file any new claims for compensation).  

ORDER

Basic legal eligibility to VA pension benefits is denied.  


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


